Opinion issued July 21, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00629-CR
———————————
CLEVELAND
JEROM MORRISON, JR., Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 263rd District Court
Harris
County, Texas

Trial
Court Case No. 1237220
 

MEMORANDUM OPINION
          Appellant, Cleveland Jerom Morrison,
Jr., on September 29, 2010, appeared at a hearing before the trial court and stated
his desire to dismiss his appeal and serve the time remaining on his sentence.
Texas Rule of Appellate Procedure 42.2(a) states that an
appellant with his attorney “must sign” a motion to dismiss an appeal.  Although his request does not technically comply
with rule 42.2(a), we rely on both the appellant’s testimony to the trial court
and the trial court’s record of the proceedings to substantiate appellant’s desire
to dismiss his appeal.  We conclude that
appellant’s statements provide good cause for suspending the requirement that
appellant sign a motion to dismiss.  See Conners v. State, 966 S.W.2d 108,
110-111 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d.). 
We have not yet issued
a decision.  Accordingly, we dismiss the
appeal.
We deny any pending
motions as moot.
We direct the Clerk to issue mandate within 10 days of the
date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.
Do not publish. 
 Tex. R. App. P. 47.2(b).